Exhibit 99.4 INTRODUCTION The Toronto-Dominion Bank (the “Bank”) produces quarterly and annual reports, which are submitted to the U.S. Securities and Exchange Commission (SEC) under Form 6-K and Form 40-F, respectively, and which are incorporated by reference into registration statements of the Bank relating to offerings of securities. These reports are prepared in accordance with Canadian generally accepted accounting principles (Canadian GAAP). SEC regulations require certain additional disclosures to be included in such registration statements twice annually reconciling financial information in the reports from Canadian GAAP to U.S. generally accepted accounting principles (U.S. GAAP). This additional disclosure is contained within this document for the three years ended October 31, 2011, 2010 and 2009 and should be read in conjunction with the Bank’s Consolidated Financial Statements as at and for the year ended October 31, 2011 contained elsewhere in this Annual Report on Form 40-F. TD BANK GROUP • 2011 U.S. GAAP RECONCILIATION 1 RECONCILIATION OF CANADIAN AND UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES The accounting principles followed by the Bank, including the accounting requirements of the Office of the Superintendent of Financial Institutions Canada, conform with Canadian GAAP. As required by the SEC, the significant differences between Canadian GAAP and U.S. GAAP are described below. Net Income (millions of Canadian dollars) For the years ended October 31 1 1 1 Net income attributable to the Bank based on Canadian GAAP $ $ $ Employee future benefits (Note a) 13 ) 2 Securitizations (Note p) - - Derivative instruments and hedging activities (Note d) Liabilities and equity (Note g) 35 26 94 Net securities gains/(losses)2(Notes b, f) 90 ) 45 Insurance Income (Note u) ) 86 - Other income/(expenses) (Notes e, h, m, p) 14 56 82 Provision for credit losses (Note b) 75 31 Income taxes and net change in income taxes due to the above items (Notes j, k, w) (7
